STATE OF MINNESOTA

                                    IN SUPREME COURT

                                        A15-1597

Blue Earth County                                                          Gildea, C.J.
                                                              Took no part, Chutich, J.
Joel Marvin Munt,

                      Appellant,

vs.                                                               Filed: June 15, 2016
                                                             Office of Appellate Courts
State of Minnesota,

                      Respondent.

                              ________________________


Joel Marvin Munt, Bayport, Minnesota, pro se.

Lori Swanson, Attorney General, Saint Paul, Minnesota; and

Patrick R. McDermott, Blue Earth County Attorney, Susan B. DeVos, Assistant Blue
Earth County Attorney, Mankato, Minnesota, for respondent.

                              ________________________


                                      SYLLABUS

       1.     Because appellant failed to raise jury-instruction claims that he knew or

should have known about at the time of direct appeal, and no exceptions to the Knaffla

bar apply, the postconviction court did not abuse its discretion in summarily denying

relief on those claims.




                                           1
          2.    Because the holding in Miller v. Alabama, ___ U.S. ___, 132 S. Ct. 2455

(2012) is expressly limited to juveniles, and appellant was an adult when he was charged,

convicted, and sentenced, the postconviction court did not abuse its discretion in

summarily rejecting appellant’s claim that his sentence was unconstitutional under

Miller.

          Affirmed.

          Considered and decided by the court without oral argument.

                                       OPINION

GILDEA, Chief Justice.

          Appellant Joel Marvin Munt appeals from the summary denial of his petition for

postconviction relief, filed under Minn. Stat. § 590.01, subd. 1 (2014).               The

postconviction court concluded that Munt’s petition was untimely and, in any case,

meritless. Because the record conclusively establishes that Munt’s postconviction claims

are either procedurally barred or meritless, we affirm.

          Following a bifurcated jury trial, the district court convicted Munt of multiple

counts, including first-degree murder, arising out of the shooting death of his former wife

and the kidnapping of their three children.1 On direct appeal, Munt argued, in addition to

asserting various pro se claims, that the district court erred by: (1) declining to remove a

prospective juror for cause; (2) making improper comments to the jury; (3) denying his


1
       The facts relevant to Munt’s conviction were fully discussed on direct appeal.
State v. Munt, 831 N.W.2d 569, 574-76 (Minn. 2013). We recount only those facts
pertinent to this appeal.


                                              2
request to testify on surrebuttal; (4) determining that his 9-year-old daughter was

incompetent to testify; and (5) failing to inquire into the nature of his pretrial complaints

about his appointed counsel. State v. Munt, 831 N.W.2d 569, 574 (Minn. 2013). We

affirmed Munt’s convictions. Id.

       On August 3, 2015, Munt filed the present pro se petition for postconviction relief.

In his petition, Munt argued that the district court erroneously instructed the jury on

Minnesota’s circumstantial evidence standard and that, under the proper instruction, the

evidence was insufficient to convict (the “jury-instruction claims”); and that his sentence

of life imprisonment without the possibility of release is unconstitutional under Miller v.

Alabama, ___ U.S. ___, 132 S. Ct. 2455 (2012). Assuming that his filing was untimely,

Munt argued that his petition met the interests-of-justice exception to the statute of

limitations in the postconviction statute.       See Minn. Stat. § 590.01, subd. 4(b)(5).

Specifically, Munt argued that the State created “impediments” to his timely filing,

including restricting his access to the law library and other materials he needed to

complete his filing.    Moreover, Munt asserted that substantive review of his jury-

instruction claims was appropriate because his failure to raise those claims on direct

appeal is excusable due to his appellate counsel’s alleged ignorance of the correct

standard.

       The postconviction court summarily denied Munt’s petition as untimely.

Specifically, the court concluded that Munt’s petition was filed beyond the 2-year

limitations period in Minn. Stat. § 590.01, subd. 4(a)(2), and that the petition did “not

allege any facts which meet any of the specific exceptions” to the time limit, see Minn.


                                             3
Stat. § 590.01, subd. 4(b)(1)-(5) (listing exceptions).2 The court also reasoned that there

was “no basis in law to apply” the holding in Miller to Munt’s case. This appeal follows.

       We review the denial of postconviction relief for an abuse of discretion. Francis

v. State, 829 N.W.2d 415, 419 (Minn. 2013). The postconviction statute provides that an

evidentiary hearing need not be granted if the files and records of the postconviction

proceeding conclusively establish that the petitioner is not entitled to relief. Minn. Stat.

§ 590.04, subd. 1 (2014).       We have recognized that a postconviction court may

summarily deny a claim that is untimely under the postconviction statute or procedurally

barred under our decision in State v. Knaffla, 309 Minn. 246, 243 N.W.2d 737 (1976).

Colbert v. State, 870 N.W.2d 616, 622 (Minn. 2015).

       Munt raises two arguments on appeal: (1) that the district court erred when it

instructed the jury that the “law makes no distinction between the weight given to either

direct or circumstantial evidence” and that, under the correct evidentiary standard, there

was insufficient evidence to convict; and (2) that his sentence of life imprisonment



2
       Contrary to the postconviction court’s conclusion and Munt’s assumption, our
review of the record confirms that Munt’s petition was timely. Minnesota Statutes
section 590.01, subdivision 4(a)(2) provides that “[n]o petition for postconviction relief
may be filed more than two years after . . . an appellate court’s disposition of petitioner’s
direct appeal.” Under this provision, Munt’s conviction did not become “final” until
90 days after the disposition of his direct appeal. Berkovitz v. State, 826 N.W.2d 203,
207 (Minn. 2013). In other words, Munt had 2 years and 90 days from our decision on
direct appeal to file for postconviction relief. See id. We affirmed Munt’s conviction on
May 31, 2015. Munt consequently had until August 29, 2015 to file his petition for
postconviction relief. Munt filed this petition on August 3, 2015. Munt’s petition is,
therefore, timely. Accordingly, we proceed to consider whether Munt’s petition was
procedurally barred and, if not, whether Munt’s claims are meritorious.


                                             4
without the possibility of release is unconstitutional under Miller v. Alabama,

___ U.S. ___, 132 S. Ct. 2455 (2012).

                                             I.

       We turn first to Munt’s claim that the district court erroneously instructed the jury

regarding the circumstantial evidence standard and that, under the correct standard, there

was insufficient evidence to convict. These jury-instruction claims are procedurally

barred.

       It is well-established that “[o]nce a direct appeal has been taken, all claims that

were raised in the direct appeal and all claims that were known or should have been

known but were not raised will not be considered upon a subsequent petition for

postconviction relief.” White v. State, 711 N.W.2d 106, 109 (Minn. 2006) (citing State v.

Knaffla, 309 Minn. 246, 252, 243 N.W.2d 737, 741 (1976)); see also Minn. Stat.

§ 590.04, subd. 3 (2014) (codifying the Knaffla rule). Because Munt’s jury-instruction

claims are based on trial errors, these claims were known or should have been known to

him at the time of direct appeal. See McKenzie v. State, 754 N.W.2d 366, 370 (Minn.

2008) (noting that because appellant was present when the judge instructed the jury, he

was aware of the facts and should have brought his claim on direct appeal). These claims

therefore are procedurally barred.

       We have recognized two exceptions to the Knaffla bar: (1) “a claim may be

considered despite the Knaffla bar if it is so novel that the legal basis for it was

unavailable on direct appeal,” McKenzie, 754 N.W.2d at 369; or (2) “as fairness requires

when the claim has substantive merit and the petitioner did not deliberately and


                                             5
inexcusably fail to raise the issue in the direct appeal” (i.e., the “interests-of-justice

exception”), Colbert, 870 N.W.2d at 626 (emphasis added).3 Munt makes no argument

that his jury-instruction claims are novel and he has not otherwise demonstrated that his

failure to bring these claims on direct appeal was excusable. Accordingly, Munt has not

satisfied either exception.

       Because Munt’s jury-instruction claims are procedurally barred, and Munt has

failed to satisfy either Knaffla exception, we hold that the postconviction court did not

abuse its discretion in summarily denying relief on these claims.4

                                            II.

       We turn next to Munt’s claim that his sentence of life imprisonment without the

possibility of release is unconstitutional under Miller v. Alabama, ___ U.S. ___,

132 S. Ct. 2455 (2012). Specifically, Munt asserts that failing to extend Miller’s holding


3
        We have yet to decide whether the two exceptions to the Knaffla bar remain viable
after the Legislature’s codification of the Knaffla rule. See, e.g., Colbert, 870 N.W.2d at
626 n.9. It is likewise, not necessary to resolve that question in this case because Munt’s
claims do not meet either exception.
4
        To the extent that Munt argues that he received ineffective assistance of appellate
counsel because appellate counsel did not raise the jury-instruction claims on direct
appeal, that argument is groundless. On numerous occasions, we have expressly
considered and rejected the contention that district courts must instruct the jury as Munt
contends was required. E.g., State v. Caldwell, 803 N.W.2d 373, 391 (Minn. 2011); State
v. Turnipseed, 297 N.W.2d 308, 312-13 (Minn. 1980). Counsel is not ineffective for
failing to raise meritless claims. Schleicher v. State, 718 N.W.2d 440, 449 (Minn. 2006)
(explaining that “appellate counsel’s failure to raise meritless claims does not constitute
deficient performance”); Case v. State, 364 N.W.2d 797, 800 (Minn. 1985) (“When an
appellant and his counsel have divergent opinions as to what issues should be raised on
appeal, his counsel has no duty to include claims which would detract from other more
meritorious issues.”).


                                            6
to adults denies him equal protection. Assuming without deciding that this claim is not

procedurally barred, the files and records of the postconviction proceeding conclusively

establish that this claim is without merit.

       The Supreme Court’s holding in Miller is plainly limited to juvenile offenders and

does not apply to Munt, who was 35 years old at the time he committed the murder and

kidnappings. See Miller, ___ U.S. at ___, 132 S. Ct. at 2469 (holding that “the Eighth

Amendment forbids a sentencing scheme that mandates life in prison without possibility

of parole for juvenile offenders” (emphasis added)). Indeed, the crux of Miller’s holding

is that children and adults are “constitutionally different . . . for purposes of sentencing.”5

Id. at ___, 132 S. Ct. at 2464. Because Munt is not “similarly situated” to the juvenile

offenders at issue in Miller, his claim that equal protection principles require application

of the Miller rule to his sentencing is meritless. City of Cleburne, Tex. v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985) (explaining that the Equal Protection Clause of the

Fourteenth Amendment “is essentially a direction that all persons similarly situated

should be treated alike”); State v. Cox, 798 N.W.2d 517, 521 (Minn. 2011) (noting that

“equal protection does not require that the State treat persons who are differently situated

as though they were the same”) (quoting Paquin v. Mack, 788 N.W.2d 899, 906 (Minn.

2010))). For these reasons, we hold that Miller plainly has no application to Munt and,

5
        Montgomery v. Louisiana, ___ U.S. ___, 136 S. Ct. 718, 736 (2016), in which the
Supreme Court recently held that “Miller announced a substantive rule of constitutional
law” that is retroactive, does not change the analysis. In Montgomery, the Court
reiterated that the “ ‘foundation stone’ for Miller’s analysis was [the] line of precedent
holding certain punishments disproportionate when applied to juveniles.” Id. at ___,
136 S. Ct. at 732 (emphasis added).


                                              7
therefore, the district court did not abuse its discretion in summarily denying Munt relief

on this claim.6

       Affirmed.



       CHUTICH, J., not having been a member of this court at the time of submission,

took no part in the consideration or decision of this case.




6
       On March 8, 2016, Munt moved this court to stay further proceedings pending the
resolution of a Rule 27 motion before the postconviction court. Munt’s motion is denied.


                                              8